January 26, 1920. The opinion of the Court was delivered by
This is an action for actual and punitive damages, for cutting down and carrying away of certain trees on the plaintiff's land.
A man named Ray, representing himself as the agent of the defendant, applied to the husband of the plaintiff and offered to buy the timber and also a right of way across the land, for the defendant; but Mr. Sanders *Page 501 
refused to sell either. Mr. Sanders was afterwards approached by others, among whom was Mr. Patterson, a local attorney, and one who was well and favorably known to Mr. Sanders, with the same proposition. Mr. Sanders agreed, on behalf of his wife, to convey a right of way to other timber purchased by the defendant, but still declined to sell the timber except such as grew on the right of way. The agents and servants of the defendant went on the land and cut other timber than that covered by the right of way. The defendant expressed, at the trial, its willingness to pay for the timber cut, but insisted that it was only liable for the commercial value to be determined by the stumpage, at or about $1.50 to $2 per thousand, making about $150. The jury found for the plaintiff $800. From the judgment entered on this verdict, the defendant appealed.
1. The first exception complains of error in allowing Mr. Sanders to testify as to the transaction, between himself and Mr. Ray, inasmuch as there was no evidence that Mr. Ray was the agent of the defendant, except the alleged declarations of Mr. Ray. The unsupported declarations of an agent that he is the agent of another is incompetent to prove agency; but, when there are circumstances in the case from which the agency may be inferred, then the testimony is competent. Its sufficiency is for the jury. There were such circumstances testified to, and there was no error in admitting the evidence.
2. The second exception complains of error in that the presiding Judge refused a motion to direct a verdict as to punitive damages. There was abundant evidence that time and again the defendant made strenuous efforts to buy the timber, and, after repeated efforts to buy the timber and repeated failure to buy, the defendant took it. It was for the jury to say whether or not the taking was a wilful and deliberate invasion of plaintiff's rights. If it was, then the jury should have found punitive damages. This exception is overruled. *Page 502 
3. The third exception complains of error, particularly in not confining the jury to the commercial value of the timber, as fixed by the stumpage. The proposition contended for by the appellant is not the law. The plaintiff alleged that she needed the timber for plantation purposes; the actual damages was the difference between the value of the plantation before and after the injury, or the damage done by the injury. See Englishv. Clerry, 3 Hill 279. The proof is by witnesses who are in a position to know, as was allowed in this case.
4. The appellant complains of error, in that his Honor refused to charge that punitive damages could be recovered "only when it is committed through malice, or accompanied by threats, oppression, or violence to the owner or occupant."
We have been cited to no authority, and we know of none, that sustains the proposition. The fifth exception seeks to confine the damages to the stumpage value, and has already been decided against the proposition.
The judgment is affirmed.